Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about December 19, 1991, which granted, inter alia, plaintiffs motion for a preliminary injunction enjoining the defendant corporation *486from transferring any assets, and which appointed a receiver, unanimously affirmed, without costs.
The plaintiff demonstrated a likelihood of ultimate success on the merits, irreparable harm, and a balance of equities in his favor (Primo Enter. v Bachner, 148 AD2d 350, 351). Given the plaintiff’s showing of a likelihood of waste by the defendant corporation and the demonstration of a fraudulent transfer of assets, it was, in the circumstances, not an abuse of discretion to have granted injunctive relief (see, R & J Bottling Co. v Rosenthal, 40 AD2d 911), or to have appointed a receiver (see, Nelson v Nelson, 99 AD2d 917).
We have reviewed defendant’s other arguments and find them to be without merit. Concur — Milonas, J. P., Wallach, Kupferman and Smith, JJ.